D. MICHAEL FISHER, Circuit Judge.
1) Motion by Appellant to Stay Mandatory Injunction Pending Appeal.
2) Response by Appellee Feesers, Inc. In Opposition to Motion to Stay
3) Reply by Appellant
By the Court,
/s/ Aina R. Laws
Case Manager 267-299-4957
ORDER
The motion for stay of the District Court’s order entered May 26, 2009, and amended by the District Court’s order entered June 30, 2009, is GRANTED. Appellant also appeals the District Court’s entry of final judgment on July 1, 2009. Appeal Nos. 09-2548 and 09-2952 are hereby consolidated for all purposes. It is ORDERED that these consolidated appeals are expedited. The case will be calendared before the first appropriate merits panel. The Clerk is directed to enter an expedited briefing schedule.